1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The disclosure is objected to because of the following informalities: At paragraph [0004], lines 5, 8, and 9, the words “activity in”, “to melanocortin”, and “unrestrained normotensive” are run-on, and should be re-written as separate words.  Appropriate correction is required.
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation in claim 11 concerning an equivalent intranasal dosage of bremelanotide is not recited in the specification.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of independent claims 1, 2, and 3 recite that “only one injection is administered within 24 hours”.  However, the claims do not recite with respect to what event the “within 24 hours” is to be determined.  One possibility is that Inventors intended to recite within 24 hours of the anticipated sexual activity.  However, it is not clear that this interpretation was intended by Inventors, because “within 24 hours” would embrace up to 24 hours after anticipated sexual activity.  Clarification of the intended claim scope is required.  In claim 11, it is unclear how an equivalent intranasal dosage of bremelanotide is to be determined.  For example, the equivalent dosage might be, e.g., the same net peptide weight which is administered subcutaneously, or the amount of peptide needed to achieve the same peak plasma concentration achieved by subcutaneous administration.  The term “equivalent dosage” is not defined in the specification.  The existence of multiple conflicting definitions for otherwise undefined claim terminology means that the claim terminology is not defined with reasonable certainty and can be held indefinite.  Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 115 U.S.P.Q.2d 1210 (Fed. Cir.  2015).     
4.	Instant claims 1-19 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/963,719 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the White et al article (Journal of Hypertension, Vol. 35, pages 761-768).  The White et al article teaches treating female sexual dysfunction by administering subcutaneous bremelanotide in dosages of 1.25 and 1.75 mg.  Multiple doses are administered, one approximately 45 minutes prior to anticipated sexual activity, and not exceeding one dose per day or 16 doses during a 4-week period.  Female patients to be treated include those with controlled hypertension.  See, e.g., the Abstract and page 762, column 1, first full paragraph.
7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Spana et al (U.S. Patent Application Publication 2014/0378392) in view of the Clayton et al article (Womens Health, Vol. 12, pages 325-337) or Prescribing Information for VYLEESI (bremelanotide injection - 2019).
Spana et al teach the use of subcutaneously administered bremelanotide, in doses between about 1.0 mg and 1.75 mg, for the treatment of female sexual dysfunction in women while reducing or minimizing undesirable side effects.  Peak plasma concentrations within 60 minutes of subcutaneous administration are less than about 120 ng/mL, e.g., no more than about 100 ng/mL.  The bremelanotide may be administered in the form of an acetate salt in combination with between about 6% and 12% acetic acid; may have a pH of about 5.0 and may include hydrochloric acid or sodium hydroxide to adjust the pH; and may comprise 2.5% (w/v) glycerin.  Female subjects to be treated include those with decreased sexual desire, hypoactive sexual desire disorder and/or female sexual arousal disorder.  The undesirable side effects which are minimized include blood pressure increases.  Further, the %CV subcutaneous administration is significantly lower, e.g., less than 30, than the %CV for intranasal administration.  See, e.g., the Abstract; paragraphs [0015], [0017], [0018], [0021], [0022], [0024] - [0028], [0051], [0098], and [0120] - [0125]; page 8, column 2, Table; and claims 1, 3, 5-13, and 16-20.  Spana et al do not teach treating female patients who are also diagnosed with controlled hypertension.   
	The Clayton et al article teaches a dose-finding trial for the use of subcutaneous bremelanotide in the treatment of female sexual dysfunctions.  Patients were excluded from the study if they had a current diagnosis of uncontrolled hypertension, for repeated observations of high systolic or diastolic blood pressure, or for any change in any hypertensive therapy.  Treatment was safe, effective, and well tolerated.  No patients met the requirement for blood pressure-related withdrawal.  See, e.g., the Abstract; page 326, paragraph bridging columns 1 and 2; and page 332, column 2, first full paragraph.  The Clayton et al article’s description of the patients excluded from the study implicitly teaches that patients with controlled hypertension were included in the study.  Prescribing Information for VYLEESI teaches the use of VYLEESI (bremelanotide) for the treatment of hypoactive sexual desire disorder in premenopausal women.  Bremelanotide is administered subcutaneously at a dosage of 1.75 mg, at least 45 minutes before anticipated sexual activity, and for no more than 8 doses per month.  The bremelanotide is not to be administered to patients with uncontrolled hypertension.  See, e.g., page 1, column 1, and sections 4 and 5.1.  The Prescribing Information’s description of the patients to be excluded from treatment with bremelanotide implicitly teaches that patients with controlled hypertension can be treated with bremelanotide.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat female patients with female sexual dysfunction and with controlled hypertension according to the treatment method taught by Spana et al, because Spana et al do not exclude females with controlled hypertension from their treatment method and it would have been desirable to treat female patients for sexual dysfunction syndrome regardless of their hypertensive status; because the Clayton et al article and Prescribing Information for VYLEESI implicitly teach that female patients with controlled hypertension have been treated with bremelanotide for purposes of treating female sexual dysfunction; and because Spana et al’s disclosure of minimized side effects including blood pressure increases, and the Clayton et al article’s disclosure that bremelanotide treatment is safe, effective, and well tolerated, fairly suggest that female patients with controlled hypertension can be safely and effectively treated with bremelanotide without experiencing significant blood pressure increases.  Note that absolute predictability of success is not a requirement for prima facie obviousness.  See MPEP 2143.02.  Further, mere clinical testing of a known drug for its known uses is not a basis for patentability.  With respect to claim 19, it would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat female patients with controlled hypertension and taking no, one, or two anti-hypertensive drugs according to the method of Spana et al as modified above by the Clayton et al article or Prescribing Information for VYLEESI, because patients taking two or fewer anti-hypertensive drugs are likely to have better controlled hypertension than patients taking three or more anti-hypertensive drugs, and because treatment with bremelanotide is likely to be safer the fewer medications a patient is taking.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 17, 2022